DETAILED ACTION
Response to Amendment
	Claims 1 and 10 are amended. Claim 4 is canceled. The previous claim objection is overcome.  
Response to Arguments
	The Examiner respectfully disagrees with Applicant’s remarks as set forth in the updated rejection below which is maintained using only the Ufkes reference. The claims do not clarify the “sides” of the UV light source. The claims also do not clarify the way in which the light source is attached to the drive system, just that it is “disposed on the drive system.” The Examiner notes that the Trapani reference (US 10,010,633) should be considered when writing amendments due to its similar structure with the instant invention.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ufkes (US 2018/0193502).
Regarding claim 1, Ufkes teaches a device comprising: 
a mobile robot (apparatus 100 of figure 1) including: 
a motor to drive a drive system to move the mobile robot in an area (see at least [0006]); 
a light source to output ultraviolet light, (see at least [0006] which teaches UV-C emitters for disinfection) the light source having a first side and a second side (as noted previously in the rejection to claim 5, the emitters have a top side and a bottom side, along with a middle, which can reasonably be interpreted as multiple sides, without further clarification to the vague claim language); 
at least one first sensor to determine at least one from a group consisting of: an orientation of the mobile robot, a location of the mobile robot, and when the light source is within a predetermined distance of an object in the area (Ufkes teaches location and orientation can be done with various sensors, e.g. ranging sensor 116, see at least [0006, 0029, 0030]), wherein the at least one first sensor is disposed on the first side of the light source, and wherein the second side of the light source is disposed on the drive system (see again at least figures 1 and 5 which show a top, middle, and bottom sides of the emitter and a sensor disposed in each of the top bottom and middle side portions. The emitter arrays are disposed on the drive system via attachment with emitter arm 134); and 
a controller, communicatively coupled to the drive system, the light source, and the at least one first sensor to control the drive system so as to stop or move the mobile robot before the light source is within a distance of the object based on at least a signal received from the at least one first sensor (see at least [0027] for controller 112. See at least [0029] which teaches moving the apparatus to the location of an object without physical contact. See at least [0044] which teaches using proximity sensors to prevent collisions by moving to avoid objects).
However, Ufkes does not appear to explicitly disclose a “predetermined distance” to an object. As noted in at least [0029, 0044], Ufkes does teach preventing physical contact with objects using the ranging/proximity sensors. The Examiner contends it would have been obvious to one having ordinary skill in the art to provide a set distance value, for instance 20 centimeters, in the mobile robot of Ufkes in relation to obstacles in order to provide a set distance buffer between obstacles and objects to be sanitized in order to help prevent collisions with the robot.  
Regarding claim 2, Ufkes teaches the at least one first sensor has a field of view of 70 degrees diagonally (see at least figure 1 which shows ranging sensor has a FOV of at least 70 degrees).
Regarding claim 3, Ufkes teaches a ranging sensor as noted in the rejection to claim 1 above, however is silent as to the specifics of the range of the detection distance being between 0.2-4 meters. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have provided the ranging sensors of Ufkes with the claimed range, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to provide an appropriate detection range to ensure the robot of Ufkes can properly detect obstacles and prevent getting too close to said obstacles. 
Regarding claim 5, Ufkes teaches the at least one first sensor comprises a first side sensor disposed on a first side of the device and the second side sensor is disposed on a second side of the device (see at least figures 1 and 5 which show ranging sensors at the top side and bottom side of the emitter array 130).
Regarding claim 6, Ufkes teaches the first side sensor and the second side sensor are disposed over the light source (as addressed in the rejection to claim 4 above).
Regarding claim 7, Ufkes teaches at least one second sensor that is communicatively coupled to the controller, wherein the controller controls the drive system so as to stop or move the mobile robot before the light source is within the predetermined distance of the object based on at least one selected from a group consisting of: the signal received from the at least one first sensor and a signal received from the at least one second sensor (as addressed in the rejection to claim 1 via the first sensor, e.g. the ranging sensor 116. The second sensor is any of sensors 114, 118, 20, and 14 of figures 1 and 5 of Ufkes).
Regarding claim 8, Ufkes teaches the light source is disposed over the at least one second sensor (via orientation sensor 118 as described in at least [0030]).
Regarding claim 9, Ufkes teaches the at least one second sensor is oriented in a direction towards the light source (via orientation sensor 118 as described in at least [0030] which describes the orientation sensor 118 as aiding in the array orientation, thus signifying that orientation sensor is oriented in a direction “toward” the array).
Regarding claim 10, Ufkes teaches the at least one second sensor is selected from a group consisting of: a time-of-flight sensor, an ultrasonic sensor, a two-dimensional Light Detection and Ranging (LiDAR) sensor, a three-dimensional LiDAR sensor, and a radar (radio detection and ranging) sensor (see at least [0030] which teaches the sensor 118 can be any appropriate sensor).
Regarding claims 11 and 12, Ufkes teaches an orientation sensor as noted in the rejection to claims 9 and 10 above, however is silent as to the specifics of the FOV being 20-27 degrees and detection distance being 0.05-4 meters. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have provided the ranging sensors of Ufkes with the claimed ranges, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to provide an appropriate detection range and FOV to ensure the robot of Ufkes can properly detect obstacles and prevent getting too close to said obstacles. 
Regarding claim 13, Ufkes teaches the mobile robot includes a base with the drive system, and the at least one first sensor is selected from a group consisting of: a two-dimensional Light Detection and Ranging (LiDAR) sensor, a three-dimensional LiDAR sensor, and three-dimensional cameras, wherein the at least one first sensor is disposed on the base (see at least figures 1 and 5 and [0029]. The sensors 116 are disposed on the base housing 110 via support 134 and slip ring 108).
Regarding claim 14, Ufkes teaches the controller operates the mobile robot in an operation mode selected from at least one of the group consisting of: a manual mode, an autonomous mode, and a tele-operation mode (see at least [0033] which teaches remote operation).
Regarding claim 15, Ufkes teaches the controller receives at least one control signal from a user interface when operating in the manual mode, or from a communications interface when operating in the tele-operation mode, wherein the user interface and the communications interface are communicatively coupled to the controller (see at least [0008, 0033] which teaches the remotely operated user interface).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664